DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 23 & 42, the added limitation of “wherein the soundwave is transmitted for a sufficient amount of time during the incubating step so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves” is not supported in the original specification. 
	Applicant stated that this limitation can be found in at least paragraphs 0053 and 0058 of applicant’s pgpub US 20200113157 A1. However, in reviewing these paragraphs, one of ordinary skill in the art would not interpret these paragraphs to discuss about phenotype, let alone “promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs”. Para. 0053 discusses the frequency ranging for the transmitted soundwaves. Para. 0058 discusses example 1 with no discussion about phenotyping or genotyping or DNA. One of ordinary skill in the art reading these two paragraphs as provided by applicant would not be able to conclude the limitation of “wherein the soundwave is transmitted for a sufficient amount of time during the incubating step so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves”.
 	 In further support, applicant submitted a declaration under CFR 1.132 of Yael Alter to support the limitation as amended but there is nothing in the original specification that discusses about genotyping per the declaration of Yael Alter. The examiner even did a text search for the pgpub and the specification as filed and there is no discussion about phenotype or genotype and DNA per applicant’s remark and declaration for supporting the added limitation. 
	Thus, based on the above comments, it is concluded that the added limitation is not supported in the original specification and is considered a new matter issue.
	All other claims depending on claims 23 & 42 are also rejected the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-29,31,32,38-40,42,43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanyal et al. (NPL article “Prenatal Loud Music and Noise: Differential Impact on Physiological Arousal, Hippocampal Synaptogenesis and Spatial Behavior in One Day-Old Chicks”). 
 	For claim 23, Sanyal et al. disclose a method for promoting hatching of female hatchlings (the eggs that are hatched in the study are females and males, thus, since there are female eggs that hatched, the study meets the claimed limitation), the method comprising the steps of: 
incubating fertilized eggs to promote hatching of the fertilized eggs (page 2, under “Materials and Methods: Incubation Conditions”); and
transmitting, during the incubating step, a soundwave having a defined frequency to the fertilized eggs, wherein the defined frequency ranges from 200 Hz to 1000 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz, which are in the range as claimed by applicant; for example, 200 Hz is in the range of 100-4000 Hz and/or 30-3000 Hz as stated in Sanyal),
wherein the soundwave is transmitted for a sufficient amount of time during the incubating step (para. 0044 of applicant’s pgpub listed various amount of time that the soundwave is transmitted, which 11 days is one of the time, Sanyal teaches 11 days exposure to soundwave per page 11 as one example; also, page 3 discusses exposure time within the amount of time as stated by applicant) so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves (functional recitation to which the exposure soundwave time in Sanyal can and does result in the same exhibition of female phenotype as claimed due to Sanyal employing the same amount of time for the soundwave as claimed by applicant).  
In the event applicant disagrees with the examiner’s interpretation of wherein the defined frequency ranges from 200 Hz to 1000 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz, which are in the range as claimed by applicant; for example, 200 Hz is in the range of 100-4000 Hz and/or 30-3000 Hz as stated in Sanyal), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the defined frequency ranges from 200 Hz to 1000 Hz in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range. 
	For claim 24, Sanyal et al. disclose the method of claim 23, and further disclose wherein said fertilized eggs are chicken eggs (as discussed throughout the article as “chicks”).  
	For claim 25, Sanyal et al. disclose the method of claim 23, and further disclose wherein said incubating step is performed for a duration of about 21 days (page 2, under “Materials and Methods: Incubation Conditions”, incubation period of 21 days).  
	For claim 26, Sanyal et al. disclose the method of claim 23, and further disclose wherein the soundwave is continuously transmitted or intermittently transmitted during said incubating step (page 3 states “The variations in sound energy with frequency and time scale represented a rhythmic pattern in music stimulus whereas in noise the energy did not vary over time for a particular frequency giving it a relatively continuous and arrhythmic pattern; also, the graphs show intermittent soundwaves at various frequency and/or dB; also, one can interpret continuously transmitted during the amount of time that the soundwave is emitted).
	For claim 27, Sanyal et al. disclose the method of claim 23, and further disclose wherein the soundwave is continuously transmitted or intermittently transmitted during the first 14 days of said incubating step (pages 2-3, 9.5 and 10 days; also, page 3 states “The variations in sound energy with frequency and time scale represented a rhythmic pattern in music stimulus whereas in noise the energy did not vary over time for a particular frequency giving it a relatively continuous and arrhythmic pattern; also, the graphs show intermittent soundwaves at various frequency and/or dB; also, one can interpret continuously transmitted during the amount of time that the soundwave is emitted).  
	For claim 28, Sanyal et al. disclose the method of claim 23, and further disclose wherein the soundwave is continuously transmitted or intermittently transmitted during one or more predetermined time periods within said incubating step (page 3, time period E10 till hatching; also, page 3 states “The variations in sound energy with frequency and time scale represented a rhythmic pattern in music stimulus whereas in noise the energy did not vary over time for a particular frequency giving it a relatively continuous and arrhythmic pattern; also, the graphs show intermittent soundwaves at various frequency and/or dB; also, one can interpret continuously transmitted during the amount of time that the soundwave is emitted).  
	For claim 29, Sanyal et al. disclose the method of claim 28, and further disclose wherein the defined frequency of the soundwave varies between the one or more predetermined time periods (page 3 and graphs discussed and show various soundwave frequencies/dB).2  
	For claim 31, Sanyal et al. disclose the method of claim 23, and further disclose wherein the step of transmitting the soundwave comprises intermittently transmitting soundwaves on defined incubation days (pages 2-3 and graphs, defined incubation days are at 21 days and the soundwaves are intermittently transmitted at various frequencies/dB).  
	For claim 32, Sanyal et al. disclose the method of claim 23, and further disclose wherein the defined frequency ranges from 200 Hz to 800 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz; for example, 200 Hz is in the range of 100-4000 Hz and/or 30-3000 Hz as stated in Sanyal).  However, in the event applicant disagrees with the examiner’s interpretation of wherein the defined frequency ranges from 200 Hz to 800 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the defined frequency ranges from 200 Hz to 800 Hz in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
	For claim 38, Sanyal et al. disclose the method of claim 23, and further disclose wherein the step of incubating the fertilized eggs is performed under at least one controlled environmental condition selected from humidity and temperature (page 2, under “Materials and Methods: Incubation Conditions”).  
	For claim 39, Sanyal et al. disclose the method of claim 38, and further disclose wherein the humidity ranges from 50% to 80% (page 2, under “Materials and Methods: Incubation Conditions”).  However, in the event applicant disagrees with the examiner’s interpretation of the humidity ranges from 50% to 80%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the humidity ranges from 50% to 80% in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	For claim 40, Sanyal et al. disclose the method of claim 38, and further disclose wherein the temperature ranges from 36° to 38° Celsius (page 2, under “Materials and Methods: Incubation Conditions”).3  However, in the event applicant disagrees with the examiner’s interpretation of the temperature ranges from 36° to 38° Celsius, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature ranges from 36° to 38° Celsius in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	For claim 42, Sanyal et al. disclose a system comprising: 
an incubator configured to incubate fertilized eggs under predetermined environmental conditions to promote hatching of the fertilized eggs (page 2, under “Materials and Methods: Incubation Conditions”); 
a soundwave transmitter configured to transmit a soundwave having a frequency ranging from 200 Hz to 1000 Hz to fertilized eggs in the incubator (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz; also, the device of Sanyal et al. can performed the function of “to promote hatching of female hatchlings from the fertilized egg” for it is a soundwave transmitter that can transmit the claimed frequency to cause promotion of hatching of female hatchlings; also, the claimed limitation is functional recitation to which the soundwave transmitter of Sanyal can and does perform the intended function); and 
a controller (page 3, for example, sound recorder, Adobe audition software, etc.) configured to operate the transmitter to transmit the soundwave at a defined frequency ranging from 200 Hz to 1000 Hz for a sufficient amount of time during incubation of fertilized eggs (para. 0044 of applicant’s pgpub listed various amount of time that the soundwave is transmitted, which 11 days is one of the time, Sanyal teaches 11 days exposure to soundwave per page 11 as one example; also, page 3 discusses exposure time within the amount of time as stated by applicant) so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves (functional recitation to which the exposure soundwave time in Sanyal can and does result in the same exhibition of female phenotype as claimed due to Sanyal employing the same amount of time for the soundwave as claimed by applicant).    
In the event applicant disagrees with the examiner’s interpretation of wherein the defined frequency ranges from 200 Hz to 1000 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz, which are in the range as claimed by applicant; for example, 200 Hz is in the range of 100-4000 Hz and/or 30-3000 Hz as stated in Sanyal), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the defined frequency ranges from 200 Hz to 1000 Hz in the system of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 43, Sanyal et al. teach the method of claim 23, but are silent about wherein the defined frequency ranges from 500 Hz to 600 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz, which are in the range as claimed by applicant; for example, 500 Hz is in the range of 100-4000 Hz and/or 30-3000 Hz as stated in Sanyal). However, in the event applicant disagrees with the examiner’s interpretation of wherein the defined frequency ranges from 500 Hz to 600 Hz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the defined frequency ranges from 500 Hz to 600 Hz in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
Claims 30,33-37,41 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al. (as above).
 For claim 30, Sanyal et al. teach the method of claim 23, but are silent about wherein transmitting the soundwave varies depending on an incubation day.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the step of transmitting the soundwave of Sanyal et al. varies depending on an incubation day, depending on the avian species and the testing frequencies the user wishes to experiment on certain incubation day. NOTE that applicant failed to disclose a criticality why this has to be performed. The only paragraph that discussed about this limitation is para. 0027 of applicant’s pgpub, and the paragraph merely stated the same limitation without further explaining why this is critical. Thus, it appears that it could be a mere experimentation of various soundwave on a certain incubation day to see how it affects the chicks. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 33, Sanyal et al. teach the method of claim 32, but are silent about wherein the step of incubating the fertilized eggs comprises incubating the fertilized eggs during a first predetermined time period, wherein a frequency of the soundwave during the first predetermined time period ranges from 600 Hz to 700 Hz. I It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised a first predetermined time period, wherein a frequency during the first predetermined time period ranges from 600 Hz to 700 Hz, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 34, Sanyal et al. teach the method of claim 33, but are silent about wherein the step of incubating the fertilized eggs further comprises incubating the fertilized eggs during a second predetermined time period, wherein a frequency of the soundwave during the second predetermined time period ranges from 500 Hz to 600 Hz.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised a second predetermined time period, wherein a frequency during the second predetermined time period ranges from 500 Hz to 600 Hz in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 35, Sanyal et al. teach the method of claim 34, but are silent about wherein the step of incubating the fertilized eggs further comprises incubating the fertilized eggs during a third predetermined time period, wherein a frequency of the soundwave during the third predetermined time period ranges from 500 Hz to 700 Hz.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised of a third predetermined time period, wherein a frequency during the third predetermined time period ranges from 500 Hz to 700 Hz, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 36, Sanyal et al. teach the method of claim 23, but are silent about wherein the step of incubating the fertilized eggs comprises incubating the fertilized eggs during one or more predetermined time periods, wherein a duration of the one or more predetermined time periods ranges between 10 minutes to 5 hours.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incubating the plurality of fertilized eggs comprises one or more predetermined time periods, wherein a duration of the one or more predetermined time periods ranges between 10 minutes to 5 hours in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Noting that page 3 of Sanyal et al. stated 15 minutes per hour over 24 hours over 10 days. 
For claim 37, Sanyal et al. teach the method of claim 23, but are silent about wherein the step of incubating the fertilized eggs comprises incubating the fertilized eggs during one or more predetermined time periods, wherein a pause between two successive predetermined time periods ranges between 1 hour to 5 days. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pause between two successive predetermined time periods ranges between 1 hour to 5 days in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Noting that page 3 of Sanyal et al. stated 15 minutes per hour over 24 hours over 10 days.
For claim 41, Sanyal et al. teach the method of claim 23, but are silent about wherein a percentage of hatchlings expressing female phenotype is over 75%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of hatchlings expressing female phenotype is over 75% in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species and the frequency administered) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argued that, Sanyal does not disclose, teach, or suggest any change in the percentage of hatchlings exhibiting fem ale phenotype as a result of incubation during exposure to sound (see Sanyal, passim). Thus, Sanyal does not disclose, teach, or suggest "transmitting, during the incubating step, a soundwave having a defined frequency to the fertilized eggs, wherein the defined frequency ranges from 200 Hz to 1000 Hz, wherein the soundwave is transmitted for a sufficient amount of time during the incubating step so as to promote the hatching of hatchlings exhibiting fem ale phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting fem ale phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves," as recited in amended independent claim 23, or the similar limitations recited in amended independent claim 42.

 	As stated in the above 112(a) rejection, applicant has no support in the original specification for this added limitation. Thus, applicant’s argument is not persuasive to overcome Sanyal. 
	In addition, para. 0044 of applicant’s pgpub listed various amount of time that the soundwave is transmitted, which Sanyal teaches 11 days (listed as one of the amounts of time per para. 0044) exposure to soundwave per page 11 as one example. Thus, based on the amount of time, Sanyal’s method and system should also perform the functional recitation of “so as to promote the hatching of hatchlings exhibiting fem ale phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting fem ale phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves”. 
	Furthermore, the limitation of “so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves” is a functional recitation as a result of the amount of time the eggs are exposed to the soundwave. Thus, since Sanyal discloses the same amount of time for the soundwave exposure as listed by applicant, Sanyal’s method and system also would perform the function of “so as to promote hatching of hatchlings exhibiting female phenotype from the fertilized eggs, such that a percentage of hatchlings exhibiting female phenotype is higher than a percentage of hatchlings exhibiting female phenotype resulting from incubation of fertilized eggs without subjecting the fertilized eggs to transmission of the sound waves”. 
Declaration of Yael Alter
The declaration of Yael Alter under 37 CFR 1.132 filed 7/5/2022 is insufficient to overcome the rejection of claims 23-43 based upon 35 U.S.C. 112(a), 35 U.S.C. 102/103 as set forth in the above and last Office action because:  
The added limitation is not supported in the original specification. The declaration of Yael Alter discusses this added limitation to overcome the prior art of Sanyal et al.; however, this added limitation is not mentioned or discussed in applicant’s specification. 
The declaration of Yael Alter appears to discuss experimental data for a frequency range of 500 Hz and 600 Hz per numeral 14. However, the independent claims call for a frequency range of 200 Hz to 1000 Hz, thus, the data provided is not within the nexus of the claimed limitation. While added claim 43 covers 500 Hz to 600 Hz, as stated in the above, applicant has no criticality as to the different ranges of frequency. It appears that applicant merely select 500 Hz and 600 Hz to perform the experiment and nothing more. No other data for other critical range as listed is given or any other results. 
The declaration of Yael Alter failed to follow MPEP 716.02(a)-(g) for evidence of unexpected results. For example, the declaration of Yael Alter only provides data on applicant’s invention and not a direct comparison of the claimed invention with Sanyal et al. which commensurate in scope with the claims. In another word, there is no data to tell if one using Sanyal’s method in the range of 500 Hz and 600 Hz would result in the same as that of applicant’s invention. 
     	In conclusion, the declaration of Yael Alter is insufficient to overcome the prior art of Sanyal et al. due to the declaration being inconclusive. In addition, applicant should note that Sanyal et al. are employed for a 102(a)(1) rejection, thus, a declaration cannot overcome a statutory 102 rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643